EXHIBIT 99.2 RECOVERY ENERGY, INC. UNADUITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements and related notes give effect to the acquisitions by Recovery Energy, Inc. (“Recovery” or the “Company”) of the Albin Field oil and gas properties (“Albin Field Acquisition Properties”) from Edward Mike Davis, L.L.C. (“Davis” or the “Seller”) for the year ended December 31, 2009, and the three months ended March 31, 2010. The unaudited pro forma condensed combined statement of operations is based on the individual statement of operations of Recovery and the statement of revenues and direct operating expenses of the Albin Field Acquisition Properties, and combines the results of operations of Recovery and the Albin Field Acquisition Properties for the year ended December 31, 2009, and the three months ended March 31, 2010 as if the acquisition occurred on January 1, 2009. The unaudited pro forma condensed combined balance sheet is based on thehistorical balance sheet of Recovery, adjusted for the Albin Field Acquisition Properties transaction, and has been presented to show the effect as if the acquisition occurred as of December 31, 2009. In January 2010, the company completed another oil and gas property acquisition (the Wilke Field). The pro forma information for the Albin Field Acquisition Properties included in this form 8-K includes the financial statement effects of the Wilke Field acquisition. Pro forma data is based on assumptions and include adjustments as explained in the notes to the unaudited pro forma condensed combined financial statements. As adjustments are based on currently available information, actual adjustments may differ from the pro forma adjustments; therefore, the pro forma data is not necessarily indicative of the financial results that would have been attained had the Albin Field Acquisition Properties transaction occurred on the date referenced above, and should not be viewed as indicative of operations in future periods. The unaudited pro forma condensed combined financial statements should be read in conjunction with the notes thereto, Recovery's Annual Report on Form 10-K for the year ended December 31, 2009, Recovery’s Quarterly Report on Form 10-Q for the period ended March 31, 2010, and the Statement of Revenues and Direct Operating Expenses included herein. -1- RECOVERY ENERGY, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2009 RECOVERY HISTORICAL PREVIOUS ACQUISITION ALBIN FIELD ACQUISITION PROPERTIES PRO FORMA ADJUSTMENTS (SEE NOTE 2) PRO FORMA COMBINED REVENUES Sales of oil and gas $ — $ $ $ — $ — — EXPENSES Production costs — — Production taxes — — Depreciation, depletion, and amortization — — (a,b) Impairment of equipment — — — General and administrative — (c) Fair value of common stock and warrants issued in attempted property acquisitions — — — Reorganization and merger costs — — — Income (loss) from operations ) ) ) Unrealized gain on lock-up — Interest income (expense) 31 ) — (d,e) ) Net income (loss) $ ) $ ) $ $ ) $ ) Basic net income (loss) per share $ ) $ ) Diluted net income (loss) per share $ ) $ ) Weighted average number of shares of common stock outstanding (basic and diluted) - - (f) -2- RECOVERY ENERGY, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2010 RECOVERY HISTORICAL ALBIN FIELD ACQUISITION PROPERTIES PRO FORMA ADJUSTMENTS (SEE NOTE 2) PRO FORMA COMBINED REVENUES Sales of oil and gas $ $ $ — $ Operating fees — — Price risk management activities ) — — ) — EXPENSES Production costs — Production taxes — Depreciation, depletion, and amortization — (a,b) Impairment of equipment — General and administrative — )(g) Fair value of common stock and warrants issued in attempted propertyacquisitions — Reorganization and merger costs — ) Income (loss) from operations ) ) Unrealized gain on lock-up — — Interest income (expense) ) — (d) ) Net income (loss) $ ) $ $ $ ) Basic net income (loss) per share $ ) $ ) Diluted net income (loss) per share $ ) $ ) Weighted average number of shares of common stock outstanding (basic and diluted) — (f) -3- RECOVERY ENERGY, INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF DECEMBER 31, 2009 RECOVERY HISTORICAL PREVIOUS ACQUISITION ALBIN FIELD PRO FORMA ADJUSTMENTS (SEE NOTE 3) PRO FORMA COMBINED ASSETS Current assets $ $ $ — $ Oil and gas properties, net, full cost method — (d) Other assets (b) TOTAL ASSETS $ LIABILITIES & SHAREHOLDERS’ EQUITY Current liabilities $ $ — $ — $ Short-term debt — (a) Abandonment obligation — (d) Deferred taxes — Shareholders’ equity (b,c) TOTAL LIABILITIES & SHAREHOLDERS’ EQUITY $ -4- RECOVERY ENERGY, INC. NOTES TO THE UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS 1.Basis of Presentation: In March, 2010, the Company acquired the Albin Field Acquisition Properties from Davis for approximately $6,000,000 and 550,000 shares of the Company’s common stock. The unaudited pro forma statement of operations for the year ended December 31, 2009 is based on the audited financial statements of Recovery for the year ended December 31, 2009 and the audited statement of revenues and direct operating expenses for the Albin Field Acquisition Properties for the year ended December 31, 2009.The unaudited pro forma statement of operations for the three months ended March 31, 2010 is based on the unaudited financial statements of Recovery for the three months ended March 31, 2010 and the unaudited statement of revenues and direct operating expenses for the Albin Field Acquisition Properties for the three months ended March 31, 2010.The unaudited pro forma balance sheet as of December 31, 2009 is based on the audited financial statements of Recovery for the year ended December 31, 2009, adjusted for the Albin Field Acquisition Properties purchase transaction. The Previous Acquisition included in the pro forma statement of operations for the year ended December 31, 2009 represent the Wilke Field properties acquired by the Company in January2010. The pro forma adjustments and assumptions are described below. 2.Adjustments to Pro Forma Statement of Operations : The unaudited pro forma statement of operations gives effect to the following pro forma adjustments necessary to reflect the acquisition and additional debt and equity outlined in Note 3 below: a. Record incremental pro forma depreciation, depletion, and amortization expense of $556,733 for the year ended December 31, 2009 and $231,216 for the three months ended March 31, 2010, recorded in accordance with the full cost method of accounting for oil and gas activities based on the purchase price allocation to depreciable and depletable assets. b. Record pro forma accretion expense of $4,337 for the year ended December 31, 2009 and $1,171 for the three months ended March 31, 2010, on the asset retirement obligation on the Albin Field Acquisition Properties in accordance with ASC 410.20. c. Record expense associated with the overriding royalty interest of $701,290 awarded to two members of management for the year ended December 31, 2009. d. Record interest expense for the debt of approximately $6.0 million incurred in conjunction with the purchase of the Albin Field Acquisition Properties at a rate of 15% per annum based on the terms of the debt agreement. A one tenth of one percent change in interest rate would have an approximately $6,000 annual impact on the interest expense. e. Record amortization expense of $737,822 for the year ended December 31, 2009, for the deferred financing costs associated with the new debt agreement. f. Reflects the weighted average shares outstanding on the 550,000 shares issued as part of the acquisition price assuming they were issued on January 1, 2009. g. Reverse expense associated with the overriding royalty interest of $701,290awarded to two members of management included in Recovery’s historical expense as the expense has already been included in the pro formaexpense for the year ended December 31, 2009, and was included in the Historical Recovery expense for the three months ended March 31, 2010. -5- RECOVERY ENERGY, INC. NOTES TO THE UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL
